ae g oa a be ps os tax_exempt_and_government_entities_division release number release date uil code department of the treasury in ternal revenue service commerce street mc dallas tx date ve jul ‘vaxpaver jdengicauien namber tax period ended person to contact dentificanon number ‘ contact information ‘pelephone fax certified mail - return receipt requested dear a final_determination that you do ne qualify for exempuon from federal come tas under this is internal_revenue_code the code section s01 a as an orpanization described w2 code secaon sec_1 for che tax period s above your exernpt status is hereby-revoked effective march our adverse determination as to your exempt stats was made for the following reason s you have not derronstrated that you are operaicd exclusively for exerapt purposes within the meaning of internal_revenue_code sec_501 c and sec_1 q05-1 exempt clubs are organized for pleasure recreation and other nonprofitable purposes the exempuon extends to social and recreation clubs that are supported sole y by membership tees dues and your aciivities are not in furtherance of operated exclusively for pleasure assessments reergation ur other simjar nonprofit surpeses aad are not exempt under sec_501 fa organizations thar are aot exempt under sec_501 generally are cequired to fi'e federal_income_tax recuras and pay tax where appheable kor further mstructions forms and information p ease visit ee tare ont wow wees re if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in onc of the following three veaucs united_states ‘vax court the united_states court of federal claims or the inited states district_court for the district of columbia a petition or complaint in onc of these three courts must be filed within days from the date this determinauon ‘etter was mailed to you please contact the clerk of the appropriate court for rules end the appropsiate forms for filing petuions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second sereer n w washington d c uls court of federal claims madison place n w’ washington d c u s district_court for the district of columbia constitution ave nw washington d c processing of income_tax returns and assessments of any taxes duc will not be delayed if you file a peticion for declaratory_judgment urder sec_7428 of the internal_revenue_code the taxpayer advacate service tas is an independent organization withia the irs that can help protect you taxpayer tights we can offer you help if your tax problem is causing a hardship or if you qualify for our you've tried but haven’t been able to resolve your problem with the irs assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone aumber are shown in the heading of this letter sincerely yours marta d hooke director eo examinauons enclosure pubkcation a t department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations certified mail - return receipt requested dear po bruary identification taxpayer_identification_number number form tax_year s ended person to contact employee id telephone fax manager’s contact information employee id telephone response due_date why you're receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 for the periods above lf you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office send additional information as stated in with irs appeals_office after the meeting or after we consider the information if you request a meeting with the manager or and above you'll still be able to file a protest the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable if you file a protest the auditing agent may ask you to letter rev catalog number 34809f law and arguments in support of your position valid protest refer to publication how to appeal an irs determination on tax- exempt status for specific information needed fora fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we’ve issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn’t been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of if you disagree with the technical_advice decision you will be able to appeal this letter to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you for additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely maria hooke director exempt_organizations examinations enclosures form 886-a form_6018 letter rev catalog number 34809f oe form 886-a name of taxpayer explanation of items year ended schedule or exhibit no 20xx issue are the requirements to maintain c status met under the rule per treasury regulation for facts organization in august 19xx and received c status from the irs at the same time they were formed for the purpose of being a social_club for residents of and the surrounding course and provide a venue for socializing county area their primary activity is to maintain a golf was incorporated as a not-for-profit looked to enhance revenues from existing due to declining membership facilities to remain financially viable ie the general_public can play on the golf course the same as members also the operation of third-party manager the manager does not segregate member revenues from those of non-members so all revenue is categorized as non-member services to the general_public were ubi and their accounting firm prepared the related forms 990-t along with the 990s house was contracted out to a was aware a sec_501 organization is permitted to receive up to percent of its gross_receipts including investment_income from sources outside of its membership without losing its tax-exempt status of the percent not more than percent of the gross_receipts may be derived from the use of facilities or services by the general_public non-members was offered an opportunity to present facts and circumstances that were unique to their situation that the service could take into account when determining if revocation of exemption should apply the organization did not present any percentages of non-member revenues to total revenues fiscal_year ended 20xx 20xx 20xx 20xx law internal_revenue_code sec_501 applies to social and recreational_clubs which are supported solely by membership fees dues and assessments substantially_all their activities are for pleasure recreation and other non-profitable purposes pl provides that clubs may receive up to of their gross_receipts from sources outside their membership within the limitation no more than of gross_receipts may be derived from nonmember use of club facilities and or services department of the treasury - internal_revenue_service form 886-a er form 886-a explanation of items schedule or exhibit no name of taxpayer year ended 20xx if a club exceeds the test then it will maintain its exempt status only if it can show through facts and circumstances that substantially_all of its activities are for pleasure recreation and other non-profitable purposes applying the facts and circumstances tests for record keeping requirements was discussed in the court_of_appeals case 536_f2d_572 this case set forth factors to determine net profits from nonmember’s use of facilities and services that allow directly related costs fixed costs that would be paid_by in the absence of nonmember income such as depreciation utilities and maintenance should not be charged against nonmember income to determine net profits from nonmembers through its preparer is aware of the allowable taxpayers position thresholds of nonmember revenue and is aware and realizes they are subject_to revocation of their tax-exempt status management's position is that likely could not survive without the nonmember revenue and thus have indicated they will agree to revocation of their exempt status under sec_501 with the fiscal_year beginning march 20xx is outside those boundaries conclusion exemption under sec_501 and should be revoked as of the fiscal_year beginning march 20xx a ‘converted’ return for the fiscal_year ended 20xx will be prepared by the accounting firm and sent to the irs for processing going forward beginning with the fiscal_year ended 20xx the organization will file corporate tax returns no longer meets the requirements for department of the treasury - internal_revenue_service form 886-a
